Citation Nr: 0838813	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to cirrhosis of the liver, including as 
secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1972 until June 
1975.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied his claims. 

This matter was previously before the Board in November 2006.  
The Board denied service connection for Hepatitis C and 
cirrhosis of the liver, including as secondary to Hepatitis 
C.  The veteran appealed the Board's November 2006 decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in an January 2008 order granted the parties' 
joint motion for remand, vacating the Board's November 2006 
decision in regards to the service connection claims for 
Hepatitis C and cirrhosis of the liver, and remanding the 
case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he has Hepatitis C due 
to service, as well as cirrhosis of the liver due to service 
or secondary to his Hepatitis C.  As seen in the various lay 
statements from his friends, the veteran has reported risk 
factors including sharing an apartment with a soldier 
diagnosed with Hepatitis C, as indicated in an October 2003 
letter from V.A.L.L.; being exposed to the blood of an 
injured soldier with Hepatitis C, while on duty, as indicated 
in a letter dated June 2006, from M.R.D.; and general 
exposure to soldiers on base with Hepatitis C.

A review of the claims file reveals that the veteran has 
received benefits from the Social Security Administration 
(SSA), as indicated in a May 2003 VA outpatient treatment 
record.  No request for records from the SSA, however, has 
ever been made.  As such, VA is obliged to attempt to obtain 
and consider those SSA records. 38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio 
v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Additionally, a VA examination has not been provided 
regarding the etiology of the veteran's Hepatitis C or his 
claimed cirrhosis of the liver.  A medical nexus opinion 
should be obtained to determine if there is a relationship 
between the veteran's current Hepatitis C and his claimed 
risk factors.  The issue of the etiology of the veteran's 
claimed cirrhosis of the liver should also be examined, as it 
is inextricably intertwined with the issues of service 
connection for Hepatitis C.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the veteran must be informed in 
writing.

2.  After the requested records have 
been associated, the RO/AMC should 
arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology 
of his Hepatitis C disorder and 
cirrhosis of the liver. 

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50-50 degree of probability) 
that Hepatitis C or cirrhosis of the 
liver had its onset in service or is 
related to service.  The examiner 
should specifically opine as to whether 
the veteran's cirrhosis of the liver is 
due to his service or to his Hepatitis 
C.

In giving the opinion, the examiner 
should acknowledge the veteran's and 
his friends' lay statements of record 
pertaining to the claimed in-service 
risk factors for contracting Hepatitis 
C.  In this regard, the veteran claims 
that his risk factors in service 
included having two minor surgeries 
that took place in his local 
dispensary; an outbreak of Hepatitis C 
which led to many of his fellow service 
members being diagnosed with Hepatitis 
C, and from women in service where sex 
was very causal.  He also stated that 
he shared an apartment with his best 
friend for two years who was diagnosed 
with Hepatitis C in Germany.  He 
contends that they shared everything in 
the apartment to include kitchen 
utensils, towels, soap, and razors and 
that they even dated some of the same 
women.  

A complete rationale for all opinions 
expressed should be provided in a 
legible report.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
